—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]). Defendant failed to preserve for our review his present contention that the indictment is jurisdictionally defective because he is accused therein of crimes committed on a different date, at a different time and in a different place from those for which he was arrested. Although a jurisdictional *925defect in an indictment may be raised for the first time on appeal (see, People v Iannone, 45 NY2d 589, 600), a mistake with respect to date, time or place is a technical defect rather than “a jurisdictional defect vital to the sufficiency of the indictment or the guilty plea entered thereto” (People v Kepple, 98 AD2d 783). “[A]n indictment is jurisdictionally defective only if it does not effectively charge the defendant with the commission of a particular crime” (People v Iannone, supra, at 600). Further, because defendant’s contention raises only a technical defect rather than a jurisdictional one, that contention was forfeited by defendant’s plea of guilty (see, People v Levin, 57 NY2d 1008, 1009, rearg denied 58 NY2d 824; People v Vega, 268 AD2d 686).
The bargained-for sentence imposed by County Court is neither unduly harsh nor severe (see, People v Parker, 261 AD2d 926, lv denied 93 NY2d 1024). We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Cayuga County Court, Corning, J. — Criminal Possession Controlled Substance, 4th Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Balio, JJ.